Title: To John Adams from Samuel Cooper, 14 November 1779
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 14th Novr. 1779
     
     The very kind Readiness which you express’d to me, to allow my Grandson to be a Companion to your Sons in the Voyage to France has laid me under an Obligation that I can never forget: Accordingly I now commit him to you happy in the Perswasion that he will pursue his Studies with them under your Eye, and Direction. His Father who accompanies him to the Ship will most gratefully acknowledge your Goodness in this Trouble, and will put into your Hands what shall be necessary to defray the Expence, and will make further Provision as it shall become necessary. Allow me to ask the Favor of you to treat him as your own, and return him with your Sons. I shall not fail to write you by the next Opportunity to France. May God preserve and bless you my dear Sir, and prolong your Life an important Blessing to your Country and the World. I have not had an Opportunity to speak to Mr. Dana of my Boy. You will be so kind as to present my best Respects and good Wishes to him, and commend my Son to his kind Regard.
     
      I am Sir, with the greatest Esteem an Affection Your most obedt. humle: Servant
      Samuel Cooper
     
    